Title: John F. Dumoulin to Thomas Jefferson, 12 April 1816
From: Dumoulin, John Franklin
To: Jefferson, Thomas


          
            Sir
            Pennsylvania Avenue Washington City April the 12th 1816
          
          Permit me the honor of presenting you with the copy of an Essay on Naturalization and Allegiance which perhaps I have been too hazardous in publishing. Conscious of the many errors and faults which crowd in the Press and composition of its pages, I feel however some satisfaction in reflecting that leading principles I contend for, have had your approbation. With this impression I have occasionally taken a liberty with your name, and invoked it in the behalf of the assertion of human rights. Devoted as your life has been to liberty and philanthropy, your name has become too consecrated to humanity not to be recalled whenever it becomes the theme of discussion. You are now too well accustomed to this familiarity with your name and the freedom which the vanity of writers indulge themselves with, in presenting you with copies of crude and coarse productions, to be displeased at the liberties they take. May I therefore Sir request you will receive the acccompanying copy of my very imperfect Essay on Naturalization and Allegiance as a small token of the highest respect and of the most lively feelings of gratitude for your kind attentions and hospitality to me in the visit which I had the honor of making to Monticello in October. Be pleased also to present the other copy which attends this, to your Son Mr Randolph—I was happy to hear from Miss Randolph who was sometime since at the Presidents of your being in perfect health as also Mrs Randolph—May I beg you to present my respects to Mrs Randolph and Mr Jefferson Randolph and with many apologies for thus trespassing on you. I have the honor to remain Sir 
          
            with the greatest respect your humble and Obedient Servt
            J: F: Dumoulin
          
        